MEMORANDUM**
Jose Jesus Canchola-Rodriguez, a native and citizen of Mexico, appeals the district court’s denial of his 28 U.S.C. § 2241 habeas petition. Canchola-Rodriguez argues that the Board of Immigration *593Appeals and an earlier decision of this circuit erred in ruling that his conviction for attempted spousal rape was an aggravated felony.
Pursuant to Alvarez-Barajas v. Gonzales, 418 F.3d 1050, -, slip op. at 10,-443 (9th Cir.2005), we treat petitioner’s appeal as a petition for review. See id. at -, slip op. at 10,450. This court previously dismissed Canchola-Rodriguez’s original petition for review on the ground that his conviction of attempted spousal rape qualified as a conviction of an aggravated felony that deprived us of jurisdiction pursuant to 8 U.S.C. § 1252(a)(2)(C). See Canchola-Rodriguez v. Ashcroft, Order No. 04-70093 (9th Cir. May 20, 2004). That decision binds Canehola-Rodriquez and precludes him from now contesting his removal on the ground that his crime was not an aggravated felony. See Nunes v. Ashcroft, 375 F.3d 805, 809 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.